DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered. Currently claims 10-13 and 15-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Response to Arguments
Applicant’s amendment to independent claim 10 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejections of claims 10-13 and 15-16 recited in the Final Office Action mailed 09/08/2021.
Applicant’s arguments, see Remarks on Pages 5-6, filed 11/05/2021, with respect to the rejection of claims 10 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following current and new 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second inclined plane" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the second inclined plane” to read --the second inclined engagement surface--.
Claim 15 recites “a first engagement element” in line 2, “a lower dental arch” in line 2, “a second engagement element” in line 3, “an upper dental arch” in line 3, “a first inclined engagement surface” in line 4, and “a second inclined engagement surface” in line 5. These phrases render the claim indefinite because it is unclear if these recited structures are double inclusions of the same structures recited in claim 10. For examination purposes, rephrase “a first engagement element” in line 2 to read --the first engagement element--. For examination purposes, rephrase “a lower dental arch” in line 2 to read --the lower dental arch--. For examination purposes, rephrase “a second engagement element” in line 3 to read --the second engagement element--. For examination purposes, rephrase “an upper dental arch” in line 3 to read --the upper dental arch--. For examination purposes, rephrase “a first inclined engagement surface” in line 4 to read -- the first inclined engagement surface--. For examination 
Claim 16, line 1 recites “the apparatus”. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the apparatus” to read --the appliance--.
Claim 16, lines 3-4 recite “said expansion screw being activated by tightening a set of male screws”. This claim is indefinite because it is ambiguous as to which expansion screw of the left portion or right portion is being referenced. For examination purposes, “said expansion screw” is interpreted as --said expansion screws--. Also, for examination purposes, the expansion screws illustrated per side constitute the set of male screws (Specification: Page, 5 lines 14-15 and Figure 7). 
	Claims 11-13 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 15, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (U.S. Patent No. 6604527) in view of Hofmann (U.S. Patent Pub. No. 20180168845).
Palmisano discloses a device for mandibular advancement (Col. 2, lines 7-9, mandibular advancement device for treating sleep apnea), comprising: a first engagement element 142,144 (Col. 7, lines 25-40 and Figure 14a) configured to be associated with a lower dental arch or mandible and a second engagement element 132 (Col. 7, lines 25-40 and Figure 14a) configured to be associated with an upper dental arch or maxilla, said second engagement elements 132 provided with a second inclined engagement surface 136 (Col. 7, lines 25-40 and Figure 14a, angled leading edge 136 of block 132 forming an engagement surface for determining mandibular advancement with inclined trailed edge 146 of block 144) adapted to determine mandibular advancement, and wherein the first engagement element 142,144 comprises a core 144 covered (Col. 7, lines 25-40 and Figure 14a, tag 142 covers block 144) by a covering body 142, said core 144 having an inclined portion 146, and an upper portion of said core 144 is a triangular plate (Col. 7, lines 25-40 and see Modified Figure 1 below, upper portion of block 144 is triangular shaped. It is noted that, insofar as the shape that applicant illustrates in figures 4-6 is generally triangular, so too is plate 144 of Palmisano. Thus, Palmisano is considered to disclose a triangular plate as claimed), having an inclined side 146; wherein the upper portion of said core 144 maintains a triangular shape (Col. 7, lines 25-40 and Figure 14a, triangular shaped block 144 maintains triangular shape when covered by tag 142) when positioned with the covering body 142.

    PNG
    media_image1.png
    265
    540
    media_image1.png
    Greyscale

However, Palmisano fails to explicitly disclose said first engagement element provided with a first inclined engagement surface, a covering body provided with a pocket adapted to a housing of said core, said second engagement element comprises an orthodontic screw adapted to determine displacement of the second inclined engagement surface, said core having an inclined portion destined to define, in cooperation with the covering body, said first inclined engagement surface, and an upper portion of said core having an inclined side 146 in correspondence to said first inclined engagement surface; the upper portion of said core positioned inside the covering body. 
Hofmann teaches an analogous device for mandibular advancement 01 (Paragraph 72 and Figure 1, occlusal splint 01) with said analogous first engagement element 22,15 (Paragraph 72 and Figure 2) provided with a first inclined engagement surface 23 (Paragraph 75 and Figure 8), an analogous covering body 22 (Paragraph 72 and Figures 3 and 8, mandibular positioning means 22r,22l is considered a covering body) provided with a pocket 25 (Paragraph 78 and Figure 3,) adapted to a housing of said analogous core 15, said analogous second engagement element 05 (Paragraph 72 and Figure 2, maxillary positioning means 05r,05l) comprises an orthodontic screw 08 (Paragraph 76 and Figure 2) adapted to determine displacement (Paragraph 76 and Figure 1,  positioning means 05 being displaceable in the longitudinal direction and an adjusting screw 08 being provided for adjustment) of the analogous second inclined engagement surface 06 (Paragraph 75 and Figure 5, the positioning surfaces 06 is inclined forwards with respect to the vertical Z direction), said analogous core 15 having an analogous inclined portion 17 (Paragraph 84 and Figures 8-9, fastening portion 17 of centering pin 15 has inclined portion matching incline of positioning surface 23) destined to define, in cooperation with the analogous covering body 22, said first inclined engagement surface 23, and an analogous upper portion 17,18 (Paragraph 84 and Figure 9, fastening portion 17, which protrudes above the contact surface 14, the connecting portion 18 being adjacent to the free upper end of the centering pin 15. The connecting portion 18 extends in a semi-circle around a free eye and then runs approximately parallel to the fastening portion 17 in the direction towards the contact surface 14) of said analogous core 15 having an analogous inclined side 17 in correspondence to said first inclined engagement surface 23; the analogous upper portion 17,18 of said analogous core 15 positioned inside 25  the analogous covering body 22. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second engagement element and a connection of the covering body with core of Palmisano, so that the second engagement element has an orthodontic screw and the core is positioned inside a pocket of the covering body with cooperating inclined portions, as taught by Hofmann, in order to provide an improved mandibular advancement device with a core housed within a covering body for increased support and protection of the core that is displaced by screws against the second inclined engagement surface for allowing desirable longitudinal repositioning of a mandible relative to a maxillary during treatment (Hofmann, Paragraph 76). 
Regarding claim 11, the combination of Palmisano in view of Hofmann discloses the invention as described above and further discloses wherein said first engagement element (Palmisano, Figure 14a, tag 142 and block 144 as modified by Hofmann, Figure 2, positioning means 22r,22l and centering pin 15) is supported by a first structure (Palmisano, Col. 7, line 32, lower base plate adapted for mandibular teeth) adapted to be fitted on teeth of the corresponding lower dental arch, the second engagement element (Palmisano, Figure 14a, block 132 as modified byHofmann, Figure 2, maxillary positioning means 05) being supported by a second structure (Palmisano, Col. 7, line 28, upper plate adapted for maxillary teeth) with respect to which it is movable by (Palmisano as modified by Paragraph 76 of Hofmann, with respect to maxillary positioning means 05 of Hofmann, which is movably adjustable by said orthodontic screw 08 of Hofmann) said orthodontic screw (Hofmann, Figure 2, adjusting screw 08).
Regarding claim 12, the combination of Palmisano in view of Hofmann discloses the invention as described above and further discloses:
Palmisano fails to explicitly disclose wherein said core of said first engagement element comprises the upper portion received in said covering body and a base portion embedded in said first structure that can be fitted on the teeth of the corresponding lower dental arch.
Hofmann teaches an analogous device for mandibular advancement 01 (Paragraph 72 and Figure 1,) wherein said analogous core 15 (Paragraph 74 and Figure 2) of said analogous first engagement element 22,15 (Paragraphs 72, 74 and Figure 2) comprises the analogous upper portion 17,18 (Figures 8-9) received in said analogous covering body 22 and a base portion 16 (Paragraph 86 and Figure 6-7 and 9, base portion 16 which is anchored in the miniplast splint 12) embedded in said analogous first structure 12 (Paragraph 72, placement of the mandibular miniplast splint 12 on the mandibular row of teeth) that can be fitted on the teeth of the corresponding lower dental arch.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the covering body and core of Palmisano, so that an upper portion of the core is received in the covering body and a base portion of the core is embedded in the first structure, as taught by Hofmann, in order to provide an improved mandibular advancement device with an enhanced covering body allowing for a core to be inserted therein, such that a base portion of the core is embedded to the first structure for allowing the covering body and core to couple together such that the core and covering body move together during displacement for mandibular repositioning therapy (Hofmann, Paragraph 86).
Regarding claim 15, as best understood, the combination of Palmisano in view of Hofmann discloses the invention as described above and further discloses an appliance for mandibular advancement, as claimed in claim 10, wherein the appliance is made (Col. 5, lines 46-67 and Col. 6, lines 1-22), comprising: the first engagement element (Palmisano, Figure 14a, tag 142 and block 144 on lower base plate adapted for mandibular teeth; Hofmann, Figure 2, positioning means 22r,22l and centering pin 15 on mandibular miniplast splint 12 adapted for mandibular teeth) configured to be associable with the lower dental arch or mandible and the second engagement element (Palmisano, Figure 14a, block 132 on upper plate adapted for maxillary teeth; Hofmann, Figure 2, maxillary positioning means 05 on maxillary miniplast splint 02 adapted for maxillary teeth) configured to be associable with the upper dental arch or maxilla, said first (Palmisano: 142,144; Hofmann: 22r,22l,15) and second engagement elements (Palmisano: 132; Hofmann: 05) provided with the first inclined engagement surface (Hofmann, Paragraph 75 and Figure 8, inclined positioning surfaces 23) and the second inclined engagement surface (Palmisano, Figure 14a, angled leading edge 136; Hofmann, Figure 5, inclined positioning surfaces 06) adapted to determine mandibular advancement (Palmisano, Col. 7, lines 25-40, angled leading edge 136 of block 132 forming an engagement surface for determining mandibular advancement with inclined trailed edge 146 of block 144; Hofmann, inclined positioning surfaces 06 engaging inclined positioning surfaces 23 for determining mandibular advancement).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (U.S. Patent No. 6604527) in view of Hofmann (U.S. Patent Pub. No. 20180168845) and in further view of Ross (U.S. Patent Pub. No. 20170035534).
Regarding claim 13, the combination of Palmisano in view of Hofmann discloses the invention as described above but fails to explicitly disclose wherein said first inclined engagement surface and second inclined engagement surface are inclined by a value equal to 70° with respect to an occlusal or masticatory plane.
Ross teaches an analogous device for mandibular advancement 100 (Paragraph 73 and Figure 9, oral apparatus 100) wherein said analogous first inclined engagement surface 20 (Paragraph 83 and Figure 9, lower contact surface 20) and analogous second inclined engagement surface 19 (Paragraph 79 and Figure 9, upper contact surface 19) are inclined by a value equal to 70° with respect to an occlusal or masticatory plane (Paragraphs 79, 83 and Figure 9, Portions of the lower contact surface 20 of an adjustable lower anchor member 16A with lower anchor member corner angle 24 that is between 45 and 135 degrees., Portions of the upper contact surface 19 of an adjustable upper anchor member 15A with upper anchor member corner angle 23 that is between 45 and 135 degrees).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second inclined engagement surfaces of Palmisano in view of Hofmann, so that the first and second inclined engagement surfaces are inclined by a value equal to 70° with respect to an occlusal plane, as taught by Ross, in order to provide an improved mandibular advancement device that provides an increase in the surface contact between the first engagement element and second engagement element during adjustment of the mandible relative to the maxilla, as given by the incline angle of the trapezoidal prism shape (Ross, Paragraphs 79 and 83).  Examiner notes that since the claim value of 70° with respect to an occlusal or masticatory plane falls within the taught range of 45 degrees to 135 degrees of the teaching reference of Ross in the combination of Hoffmann in view of Ross discussed above, it has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); see MPEP 2144.05 I.  
Claim 16, as best understood given by the 35 USC 112(b), is rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (U.S. Patent No. 6604527) in view of Hofmann (U.S. Patent Pub. No. 20180168845) and in further view of Rico (U.S. Patent Pub. No. 20150272773).
Regarding claim 16, the combination of Palmisano in view of Hofmann discloses the invention as described above and further discloses wherein the appliance 01 is provided with an expansion screw 08 (as modified by Hofmann, Paragraph 76 and Figure 2) placed on a right portion  and an expansion screw 08 placed on a left portion (Hofmann, Figure 4, adjusting screw 08 on left and right sides of maxillary miniplast splint 02) in correspondence of two upper dental half-arcs (Hofmann, Figure 4, adjusting screw 08 on upper dental half-arcs of maxillary miniplast splint 02), said expansion screws 08 being activated by tightening a set of male screws (Hofmann, Paragraph 76 and Figure 5, male screws of adjusting screw 08 are threadably tightened) in one direction with respect to an occlusal plane (Hofmann, Paragraph 74 and Figure 5, positioning means being displaceable in the longitudinal direction/occlusal plane and an adjusting screw 08 being provided for adjustment), the set of male screws (Hofmann, Paragraph 74 and Figure 5) and a corresponding set of female screws (Hofmann, Paragraph 74 and Figure 5, female nut screws of adjusting screw 08) of the expansion screw 08 of the appliance 01 being one right-handed and one left-handed (Hofmann, Paragraph 74 and Figure 4, male screws of adjusting screw 08 have inherent counter-clockwise threading and female nut screws of adjusting screw 08 have inherent clockwise threading, or vice versa, for providing inward/outward adjustment by the left and right adjusting screw 08), respectively. 
However, the combination of Palmisano in view of Hoffman fails to explicitly disclose said expansion screw being activated by following a direction represented by an arrow stamped on said second engagement element.
Rico teaches (Paragraphs 21, 25; Figures 1-2) an analogous device for mandibular advancement 10 (Paragraph 21 and Figure 1, apparatus 10) wherein said analogous expansion screw 16 (Paragraph 25 and Figure, adjustable advancement screw 16) being activated by following a direction represented by an arrow stamped (Paragraph 25these commercially available expansion screw assemblies 16 are typically marked with an arrow indicating the opening direction) on said analogous second engagement element 18 (Paragraph 25 and Figure 2, lower blocks 18 includes stationary portion 13, adjustable advancement screw 16, and sliding portion 17).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the expansion screw of the second engagement element of Palmisano in view of Hoffman, to include an arrow marking, as taught by Rico, in order to provide an improved mandibular advancement device that makes it easier for a user to identify the correct adjustable screw rotation for effective mandibular advancement with minimal effort required (Rico, Paragraph 25). Additionally, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In this instant case a stamped arrow pointing in a specific direction provides no mechanical function and is considered an aesthetic design change; see MPEP § 2144.04.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Franseen et al. (U.S. Patent No. 5443384) teaches a mandibular advancement device with first and second engagement elements and the first engagement element having a core.
Stein (U.S. Patent Pub. No. 20130112210) teaches a mandibular advancement device with first and second engagement elements and the second engagement element having an orthodontic screw. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       


/ERIN DEERY/Primary Examiner, Art Unit 3754